ORDER

PER CURIAM.
Darron Ollison (“Defendant”) was convicted by a jury of first degree assault and armed criminal action for which he was sentenced to concurrent terms of five years and one year respectively. In this appeal, Defendant asserts that the evidence was insufficient to support submission of first degree assault and alleges error in the trial court’s exclusion of certain testimony and refusal of his tendered instruction on second degree assault. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).